Citation Nr: 0210329	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-23 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

[The claim of entitlement to service connection for a right 
ankle disorder will be the subject of a separate and 
forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran's appeal also includes the issue of entitlement 
to service connection for a right ankle disorder.  The Board 
has determined that additional development is needed in 
regard to this claim, and this development will be 
accomplished by the Board in accordance with the newly 
enacted provisions of 38 C.F.R. § 19.9.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9).  As indicated above, this issue will be addressed in 
a separate and forthcoming Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran does not have a current back disorder that is 
etiologically related to service.

3.  The veteran does not have a current bilateral knee 
disorder that is etiologically related to service.

4.  The veteran does not have a current left ankle disorder.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  A bilateral knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  A left ankle disorder was not incurred in service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained all available records corresponding to 
medical treatment reported by the veteran and has afforded 
him multiple VA examinations.  While the VA examinations have 
not directly addressed the question of the etiology of the 
veteran's claimed disorders, the Board notes that, for 
reasons described in further detail below, a further 
examination for this purpose is not "necessary" under the 
provisions of 38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of which portion of that evidence (if 
any) was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

The Board has reviewed the veteran's service medical records 
and observes that he was treated for a "recurring back 
injury" in January 1985, but no subsequent treatment was 
indicated during service.  The veteran's March 1996 VA spine 
examination report contains a diagnosis of a chronic low 
backache without a basic organic cause found, while a March 
1996 VA orthopedic examination report includes a diagnosis of 
modest chronic low back pain.  The veteran's February 1998 VA 
orthopedic examination report contains a diagnosis of chronic 
thoracic and lumbar strain, with residual pain.  However, 
none of the veteran's examiners has suggested an etiological 
link between a current back disorder and service.  

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, knee symptoms.  
Rather, the veteran was first treated for bilateral knee pain 
at a VA facility in December 1995.  While the veteran 
reported at that time that his pain began at the time of 
discharge from service in December 1985, the VA doctor 
provided no further commentary to that effect.  The veteran's 
March 1996 VA orthopedic examination report contains a 
diagnosis of mild retropatellar degenerative disease, while a 
February 1998 VA orthopedic examination report includes a 
diagnosis of chondromalacia of both knees.  However, none of 
these treatment providers has suggested that a current 
bilateral knee disorder is etiologically related to service.

During service, the veteran was treated for left foot and 
ankle symptomatology on multiple occasions between December 
1982 and December 1983.  During this period, slight edema and 
tendinitis were noted.  However, the veteran's November 1985 
separation examination report is entirely negative for left 
ankle symptoms, other than pes planus.  Moreover, no left 
ankle abnormalities were noted during VA examinations 
conducted in March 1996 and February 1998.

The Board has reviewed the medical records described above 
and finds that, while there is some evidence of current back 
and bilateral knee disorders, there is no medical evidence 
suggesting an etiological relationship between these 
disorders and service.  Moreover, there is no medical 
evidence suggesting a current left ankle disorder.  Given the 
complete absence of medical evidence supporting the veteran's 
claims, the Board finds that a VA examination directly 
addressing the question of whether current disorders are 
etiologically related to service is not "necessary" under 
38 U.S.C.A. § 5103A(d) (West Supp. 2001), as there is no 
reasonable possibility that such examination findings would 
support his contentions.

Indeed, the only evidence of record supporting the veteran's 
claims is his own opinion, as indicated in multiple lay 
submissions.  However, the veteran has not been shown to 
possess the requisite training, credentials, or other 
expertise needed to render a medical diagnosis or a competent 
opinion as to medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's lay 
opinion, therefore, does not constitute competent medical 
evidence and lacks probative value.

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a back disorder, 
a bilateral knee disorder, and a left ankle disorder, and 
these claims must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to service connection for a 
bilateral knee disorder is denied.

The claim of entitlement to service connection for a left 
ankle disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

